DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 35, 37, 49-51, 53-55, 58-59, 61, and 63 are pending.
Receipt and consideration of Applicants' amended claim set and remarks/arguments filed on 08/23/2022 and 09/19/2022 are acknowledged.  Claims under consideration in the instant office action are claims 35, 37, 49-51, 53-55, 58-59, 61, and 63.
 Applicants' arguments, filed 08/23/2022, have been fully considered and they are not deemed to be persuasive. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 35, 37, 49-51, 54-55, 58-59, 61, and 63 are rejected under 35 U.S.C. 103 as being unpatentable over Ubaidulla (US 2012/0214776) in view of Van Den Bussche (US 2011/0207765).
Rejection
Regarding claims 35 and 37, Ubaidulla is drawn towards topical sprays that are propellant free comprising a steroid, such as halobetasol propionate for the management of skin diseases or disorders such as psoriasis, dermatoses, and other associated skin diseases or disorders (see abstract).  Regarding claims 35 and 53, Ubaidulla teaches such compositions comprising a penetration enhancer such as oleic acid and citric acid, which can be present at an amount of 0.001-15% (claim 40; paragraph 0089).  Regarding the limitation “from about 0 wt% to about 3 wt% ethoxyiated castor oil” and claims 38, 42, 57, 62-64, Ubaidulla teaches a composition comprising halobetasol propionate wherein castor oil and sodium lauryl sulfoacetate are not present, which reads on such limitations (Example 6).  Regarding claims 36 and 60, Ubaidulla teaches a composition comprising halobetasol propionate at an amount of 0.05% and water (Example 6).  Ubaidulla teaches actives present in an amount of 0.01% to about 1% (paragraph 0070).  Regarding claim 63, the compositions rendered obvious by Ubaidulla are devoid of sodium lauryl sulfoacetate.
Ubaidulla does not teach a composition further comprising methyl laurate.
	Van Den Bussche is drawn towards improved transdermal drug delivery systems comprising a drug and at least two penetration enhancers (see abstract).  Regarding claims 35, 48, and 52, Van Den Bussche teaches such penetration enhancers to include methyl laurate, isopropyl alcohol, and hexylene glycol, which are present from about 1 to about 99% (paragraphs 0047, 0055).  Regarding claim 48, Van Den Bussche also teaches diisopropyl adipate as a penetration enhancer (paragraph 0022).
It would have been obvious to one of ordinary skill in the art to formulate a composition further comprising methyl laurate, as suggested by Van Den Bussche, and produce the instant invention.
One of ordinary skill in the art would have been motivated to do so since incorporation of such penetration enhancers would improve the bioavailability of the active agent as taught by Van Den Bussche (paragraphs 0001-0004), with a reasonable expectation of success absent evidence of criticality of the particular steps.
Regarding claims 49-51 and 54, the compositions rendered obvious by Ubaidulla and Van Den Bussche read on the structural limitations of the recited composition, and when the composition recitations are met, the desired properties are met, as any component that materially affects the composition and its properties would have to be present in the claim to be commensurate in scope.  Additionally, when the composition is delivered in the same manner as claimed, the effects of the composition would be the same such as the therapeutic profile, as they are a direct result of the components of the composition and the mode of administration which are met by the art, whereby the resulting properties and effects would intrinsically be met. A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).   See MPEP 2112.01.
Regarding the limitations wherein a weight ratio of the methyl laurate to the oleic acid ranges from about 1 :2 to about 2: 1, wherein the weight ratio is about 1: 1, and wherein the weight ratio is 1:2 to 15:1, Ubaidulla teaches such compositions comprising a penetration enhancer such as oleic acid and citric acid, which can be present at an amount of 0.001-15% (claim 40; paragraph 0089) and Van Den Bussche teaches such penetration enhancers to include methyl laurate, isopropyl alcohol, and hexylene glycol, which are present from about 1 to about 99% (paragraphs 0047, 0055).  Thus, the ratio of methyl laurate to oleic acid is 99,000:1 to 1:15.  Even though the range for ratios as taught Ubaidulla and Van Den Bussche is not the same as the claimed ratios, Ubaidulla and Van Den Bussche do teach an overlapping range of ratios, and it has been held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP § 2144.05(I).  Furthermore, the determination of ratios is well within the purview of those skilled in the art through routine experimentation, and it has been held that “it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP § 2144.05(II).  It would have been obvious to one of ordinary skill in the art to optimize the ratio in order to increase the bioavailability of the active agent.
Regarding the limitations wherein the halobetasol propionate ranges from about 0.25 wt% to about 2 wt%, Ubaidulla teaches actives present in an amount of 0.01% to about 1% (paragraph 0070).
Even though the range for the concentration of halobetasol propionate as taught Ubaidulla is not the same as the claimed concentrations, Ubaidulla does teach an overlapping range of concentrations, and it has been held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP § 2144.05(I).  Furthermore, the determination of concentrations is well within the purview of those skilled in the art through routine experimentation, and it has been held that “it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP § 2144.05(II).  It would have been obvious to one of ordinary skill in the art to optimize the concentration of halobetasol propionate in order to increase the efficacy of the composition.
	The amounts of active agents to be used, the pharmaceutical forms, e.g., tablets, etc; mode of administration, flavors, surfactant are all deemed obvious since they are all within the knowledge of the skilled pharmacologist and represent conventional formulations and modes of administration.
	Furthermore, no unobviousness is seen in the ratio claimed because once the usefulness of a compound is known to treat a condition, it is within the skill of the artisan to determine the optimum ratio.
Response to Arguments
	Applicant argues that the claimed invention has demonstrated unexpected results of superior VCA and stability data.  The Examiner respectfully disagrees since although Applicant has demonstrated superior VCA and stability data of Formulations C2 and C7-C9, such results are not commensurate in scope with the claims, particularly the presence of citric acid, anhydrous in an amount of 0.09% and sodium citrate in an amount of 0.07%.

Claim 53 is rejected under 35 U.S.C. 103 as being unpatentable over Ubaidulla (US 2012/0214776) and Van Den Bussche (US 2011/0207765) as applied to claims 35, 37, 49-51, 54-55, 58-59, 61, and 63 above and further in view of Lozinsky (US 2014/0255521).
The teachings of Ubaidulla and Van Den Bussche are presented above.
Ubaidulla and Van Den Bussche do not teach a composition further comprising sodium citrate diihydrate.
Lozinsky is drawn towards topical compositions for the treatment of topical disorders, which can comprise corticosteroids (paragraphs 0003, 0054).  Lozinsky teaches sodium citrate dihydrate as a buffer (paragraph 0144).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to formulate a composition further comprising sodium citrate diihydrate, as suggested by Lozinsky, and produce the instant invention.
One of ordinary skill in the art would have been motivated to do so since sodium citrate diihydrate is conventionally used as a buffer to control the pH of topical composition as taught by Lozinsky, with a reasonable expectation of success absent evidence of criticality of the particular steps.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 35, 37, 49-51, 53-55, 58-59, 61, and 63 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 9,642,912.
Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims both recite compositions comprising halobetasol propionate.  
U.S. Patent No. 9,642,912 teaches a topical formulation comprising halobetasol propionate, methyl laurate, and oleic acid (claims 1, 6).  U.S. Patent No. 9,642,912 does not recite ethoxylated castor oil in such compositions (see claims 1, 6).  U.S. Patent No. 9,642,912 teaches the halobetasol propionate is present at about 0.01 wt% to about 20 wt % of the formulation, and 0.05 wt % (claims 7, 8).  U.S. Patent No. 9,642,912 teaches the formulation wherein the weight ratio of the first compound to the second compound is in the range of from about 1:2 to about 2:1, 1:5 to about 5:1, or 1:9 to about 9:1 (claims 24-27).
U.S. Patent No. 9,642,912 does not explicitly teach the recited component amounts.
It would have been obvious to one of ordinary skill in the art to formulate a composition comprising halobetasol propionate in the recited amounts and ratios since even though the range for the component amounts and ratios as taught by U.S. Patent No. 9,642,912 is not the same as the claimed component amounts and ratios, U.S. Patent No. 9,642,912 does teach an overlapping range of component amounts and ratios, and it has been held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP § 2144.05(I).  Furthermore, the determination of concentrations and ratios is well within the purview of those skilled in the art through routine experimentation, and it has been held that “it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP § 2144.05(II).  It would have been obvious to one of ordinary skill in the art to optimize the amounts of halobetasol and the other components in order to increase the efficacy of the composition.

Conclusion
Claims 35, 37, 49-51, 53-55, 58-59, 61, and 63 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW P LEE whose telephone number is (571)270-1016. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on (571)272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW P LEE/Examiner, Art Unit 1628                                                                                                                                                                                                        

/SAVITHA M RAO/Primary Examiner, Art Unit 1629